Mr. Chief Justice Aevey
delivered the opinion of the Court :•
The negligence attributed to the defendant, upon which the action is founded, consists in the alleged excessive speed of its cars, and the alleged failure of the motorman to ring his gong as he approached the crossing. The testimony of the witnesses as to the first of these grounds, would seem to be very indefinite; and as to the second ground, there was no testimony to prove any regulation, rule, or custom, requiring the sounding of a bell or ringing a gong at the crossings, or that such signals should be given at every crossing of streets *390of the city, and under all circumstances. If such was the requirement it should have been shown in evidence.
At the close of the evidence for the plaintiff the defendant moved the court to instruct the jury that they should render their verdict for the defendant, and the court so instructed the jury, and the verdict was rendered accordingly. The plaintiff excepted to the instruction given; and the only question presented on this appeal is, whether the evidence was sufficient to support a verdict for the plaintiff, if one had been found for him.
The accident occurred in open daylight. The plaintiff was familiar with the location, and all its environments. We must suppose that he well understood the dangers of attempting to cross the double tracks of a street railroad on a bicycle, without first seeing that he could safely do so without coming in conflict with passing cars. In this case, the whole scene was open to the plaintiff, and he was required to exercise not only his senses of sight and hearing, but his common sense as well. Unfortunately for himself, he undertook to follow up, on the north side of the west-bound car for a short distance, and then suddenly to turn and attempt to ride across the tracks immediately behind the passing car, without knowing, or taking the precaution to learn, what he might encounter on the east-bound tracks. He certainly-understood the danger that he incurred in making the attempt to cross the tracks under the circumstances as detailed by himself. In the western direction from the place of the accident, H street is straight for a considerable distance, and there could have been no difficulty in seeing the approaching car, if a proper and careful lookout had been observed. The plaintiff proves himself that his eyesight was good; -and the only excuse that has been offered for his failure to see the approaching car on the east-bound track is that there was a car, or perhaps cars, standing on the tracks that obstructed his view. But this suggestion is plainly and directly negatived by the plaintiff’s own testimony. He expressly says he observed no such obstruction to his view; and as cars were passing on both set of tracks, it would seem to have been im*391possible that such could have been the case. Whether there was actionable negligence on the part of the defendant in the production of the accident may admit of doubt; but that there was negligence on the part of the plaintiff in bringing upon himself the injury of which he complains, we think admits of no doubt. The case comes fully within the principle of the recent case decided by this court, of Harten v. Railway Company, 18 App. D. C. 260; and it is unnecessary to refer to other authorities. Upon the authority of that case the court below was well justified in directing the verdict for the defendant; and we must therefore affirm that ruling. The judgment is therefore affirmed.

Judgment affirmed.